


EXHIBIT 10II


[lojackpra02.jpg]


Offer of Employment


October 21, 2014


Kenneth L. Dumas
[Address]




Dear Ken,


Congratulations! On behalf of LoJack Corporation (“LoJack”), I am pleased to
offer you employment on the terms set forth below. This offer of employment is
contingent upon the satisfactory completion of: a) your provision of appropriate
documentation to confirm your eligibility to work in the United States, as
required by federal immigration laws; (b) a background screening and reference
checks regarding your past employment and (c) your signing the Company’s
Employee Invention, Non-Competition and Confidentiality Agreement, a copy of
which will be enclosed in your new hire package.


This letter confirms our offer of employment and includes the details of the
cash compensation and equity arrangements.


Subject to approval by the Compensation Committee and the Board, you would be an
Executive Officer of the Corporation and serve as a member of LoJack’s Executive
Management Team.


Administrative Information


Position:
You will serve in a full-time capacity as Senior Vice President, Chief Financial
Officer, reporting directly to Randy Ortiz, President & Chief Executive Officer.


Start Date:
Your start date with the Company is anticipated for Monday, November 10, 2014.
 
Compensation


Base Salary:
You will be paid a base salary of $280,000.00 annualized, paid in bi-weekly
installments of $10,769.24, payable in accordance with LoJack’s standard payroll
practices for salaried employees.


Short Term Incentive:
In addition to your base salary, you will be eligible to participate in the
Company’s Short Term Incentive (STI) Plan. Your STI target will be 50% of your
year-end base salary earnings. The actual percentage of your STI will be paid
based on LoJack Corporation’s overall performance, your ability to meet
established goals and objectives, the terms of the Plan as they exist at any
given time, and your individual job performance, which will be evaluated
informally on an ongoing basis and formally on an annual basis, consistent with
company policy. Specific plan details associated with your STI will be provided
shortly after you begin with the Company.


Sign-on Bonus:
You will receive a one-time bonus in the amount of $50,000.00 (less applicable
taxes), payable after 60 days of continuous employment in the next regularly
scheduled payroll. Should you voluntarily terminate your employment or if you
are terminated for cause within 12 months of your start date, you will be
required to repay the bonus on a prorated basis.






--------------------------------------------------------------------------------




Long Term Incentive:
Equity grants, issued upon your start date, will carry an approximate value of
$50,000.00 based on the Black-Scholes method and are broken down as follows:


· 60% Non-Qualified Stock Options (three year gradual vesting)
· 40% *Time Based Restricted Stock (three year cliff vesting).


*Given your start date with the Company, you will not be granted
performance-based shares, only time- based shares.


Going forward, for salary, short- and long term incentives, you will be treated
on a basis consistent with other senior executive officers as determined by the
Compensation Committee. You will receive more information regarding the
Company’s LTI plan shortly after you join LoJack.


Compensation and incentive targets are set annually by the Compensation
Committee and the Board in consultation with Executive Leadership. The Committee
reviews compensation practices and policies on an ongoing basis to ensure the
Company is current with changes in the market and regulatory requirements. Your
full compensation will be reviewed annually by the CEO and the Compensation
Committee.
Benefits
Benefits


Core Benefits:
LoJack offers an attractive and competitive benefits program. Many benefits are
effective on the first of the month following your start date for full-time
active employees working at least 30 hours per week. A comprehensive binder of
our benefits and eligibility will follow in your new hire package. Please note,
our benefits are subject to change at any time at our sole discretion, unless
otherwise provided by applicable federal, state or local laws and regulations.


Paid Vacation:
You will begin to immediately accrue paid vacation at a rate of 4 weeks per
year. For 2014 & 2015 we agree to the following additional paid time off:
a. Week of December 20th
b. January 8th through 13th
c. Week of February 16th with the exception of the Board Meeting February 17th &
18th


Continued Education & Memberships:
LoJack will reimburse you costs ($3k - $5k) associated with maintaining your CPA
certification, as well as other professional group memberships associated with
your role as CFO.


Other Perquisites & Benefits


Change in Control:
You will be provided with a Change-in-Control Agreement; the terms of which will
be provided to you in a separate document. The Change-in-Control Agreement
provisions include severance & benefit support in the amount of 18 months in the
event your employment with the Company is terminated in connection with a
Change-in Control.


Severance Protection:
Should LoJack terminate your employment other than for “Cause” (substantially as
defined in the Change of Control Agreement) within the first 12 months of
employment, LoJack will pay you 12 months of severance, calculated at the rate
of your current annualized base salary. The severance will be paid to you in
equal bi-weekly installments in accordance with LoJack’s regular pay schedule.


You also would receive a pro-rata short term incentive based on actual company
performance for months worked in the year. This would be paid in the first
quarter of the following year, once financial results are finalized and
reported.


Recoupment of Formulae-Based Compensation Policy:
As a board-selected executive officer of the Company, you will be subject to the
Company’s Recoupment Policy, a standard policy that generally applies to for all
formulae-based performance compensation received by executives working for a
publicly-traded company. A copy of this policy will be provided to you and
explained in detail prior to your acceptance of employment and will need to be
agreed upon prior to your start date.




--------------------------------------------------------------------------------






Other Important Information


Onboarding & Assimilation:
We provide a robust orientation and induction program for all new employees
joining our organization. We will send you an invite and schedule for
Orientation, upon your acceptance of this offer. Please bring your entire new
hire package with you on your first day.


At Will Status:
Your employment with LoJack will be “at will”, meaning that this offer of
employment does not constitute a contract of employment. If you accept this
offer on the terms presented here and become employed by LoJack, you may elect
to resign at any time and LoJack may elect to terminate your employment at any
time for any or no reason.


The terms of this offer letter supersede any prior understandings or agreements
or promises made to you by anyone on behalf of the company, whether oral or
written. By accepting this offer, you warrant and represent that your employment
with the Company will not violate any agreements, obligations or understandings
that you have with any third party or prior employer.


To accept this offer, please sign and date this letter and return it to me. If
we have not received your signed acceptance by such date, this offer shall be
revoked and considered void. We look forward to your decision to join LoJack.


We are all excited about the prospect of you joining our executive team. We
believe that your experience and enthusiasm will greatly help us achieve our
corporate and financial objectives.


Ken, we would be pleased to have you join us and we look forward to welcoming
you to our team soon.


Sincerely,


/s/ Jeannine Sheehan
Jeannine Sheehan
Vice President, Human Resources




/s/ Kenneth L. Dumas
Kenneth L. Dumas    




